Citation Nr: 1131832	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, this unrepresented Veteran presented hearing testimony before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  The transcript of the hearing is associated with the claims file and has been reviewed.  An individual, R.E., was an observer at the hearing.  He is not an attorney, accredited representative, or claims agent, but assisted the appellant with transportation to the hearing and appeared to have some knowledge in the area of VA claims.  The appellant gave permission under the Privacy Act, on the record, for the R.E. to be present at the hearing.

The Board notes that, in addition to the issue listed on the first page of this decision, the issues of entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) and entitlement to a higher initial disability rating for tinnitus were procedurally prepared and certified for appellate review.  However, in March 2011, the Veteran told a VA employee that he only wished to continue the appeal for bilateral hearing loss.  See VA Form 21-0820.  Although later that month the Veteran suggested that he also wanted to continue his appeal regarding tinnitus, he confirmed his prior withdrawal of the issue involving tinnitus as well as PTSD at the Board hearing.  See hearing transcript, page 3.  Therefore, the Veteran's appeal regarding higher initial disability ratings for PTSD and tinnitus have been withdrawn and are not before the Board.  38 C.F.R. § 20.204 (2010).

The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran demonstrated no worse than a Level II hearing acuity in his service-connected right ear, and a Level III hearing acuity in his service-connected left ear, on audiological evaluations conducted during the claim/appeal period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met at any time during the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In this case, the Veteran is challenging the initial disability rating assigned following the award of service connection.  The U.S. Court of Appeals for Veterans Claims has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case. 

Notwithstanding the above, the Board notes that the Veteran was advised, in a June 2006 notice letter, about how VA determines the disability rating once service connection has been established, as well as the types of evidence needed to support an increased rating.  He was again advised how VA determines the disability rating and was additionally provided with the schedular criteria pertinent to his claim, in a July 2008 due process letter.  His claim was subsequently readjudicated in September 2008.    

The Board also observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  The Veteran has not alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claim during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decision, the September 2008 SOC, and the March 2011 SSOC, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claim.    

To fulfill its statutory duty to assist, the RO afforded the Veteran with audiological examinations in connection with his claim in July 2007 and June 2010.  The Board notes that all relevant audiometric findings for evaluation of the Veteran's claim on a schedular basis are included in the examination reports.  

However, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held in regard to VA audiological examinations that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In this case, both the July 2007 and June 2010 audiological examiners sufficiently addressed the functional effect of the Veteran's hearing loss disability.  The July 2007 audiological examiner noted that the Veteran had difficulty hearing and understanding conversational speech.  The June 2010 audiological examiner similarly wrote that the effect of the Veteran's hearing loss on his usual occupation and daily activity was difficulty understanding speech.  

For the foregoing reasons, the Board finds that the examination reports are adequate for rating purposes.  

Also, VA treatment records adequately identified as relevant to the Veteran's increased rating claim have been obtained and are associated with the claims folder.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claims is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

As stated above, the Veteran was granted service connection for bilateral hearing loss with a noncompensable rating effective June 2, 2006, in a November 2007 rating decision.  The Veteran seeks an initial compensable disability rating under DC 6100.  

Review of the evidentiary record shows that the Veteran first underwent a VA audiological examination in connection with his claim in July 2007.  At the examination, he demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
80
85
LEFT
35
40
70
75
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the July 2007 audiometric results reveal that the Veteran demonstrated Level II hearing acuity in the service-connected left ear (with a puretone threshold average of 69 dB and speech discrimination score of 94 percent) and a Level II hearing acuity in the service-connected right ear (with puretone threshold average of 68 dB and speech discrimination score of 94 percent).  Table VII (Diagnostic Code 6100) provides a 0 percent disability rating for the hearing impairment demonstrated at this examination.  38 C.F.R. § 4.85.  

In June 2010, the Veteran wrote that his bilateral hearing loss had worsened in severity.  See VA Form 21-4138 dated in June 2010.  Consequently, the Veteran was afforded with another VA audiological examination in connection with his claim later that month. 

At the June 2010 audiological examination, he demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
75
65
LEFT
15
25
65
70
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the June 2010 audiometric results reveal that the Veteran demonstrated Level I hearing acuity in the service-connected right ear (with a puretone threshold average of 55 dB and speech discrimination score of 94 percent) and a Level III hearing acuity in the service-connected left ear (with puretone threshold average of 59 dB and a speech discrimination score of 90 percent).  Table VII (Diagnostic Code 6100) provides a 0 percent disability rating for the hearing impairment demonstrated at this examination.  38 C.F.R. § 4.85.  

In addition, the Board notes that the audiometric test results from the July 2007 and June 2010 audiological examinations did not show an exceptional pattern of hearing impairment for either ear.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim, because the Veteran's hearing loss more closely approximates the criteria for the currently assigned noncompensable rating under DC 6100 throughout the appeal period.  Thus, entitlement to a compensable rating for bilateral hearing loss on a schedular basis is denied.  

While the Board has considered whether staged ratings are warranted for this period, the factual findings do not show distinct time periods where the Veteran's hearing loss exhibited symptoms that would warrant different ratings.  Thus, a staged rating is not warranted.  See Fenderson, supra.      

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed bilateral hearing loss disability.     

The Board has further considered whether this claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, after comparing the manifestations and reported impairment of function of the Veteran's bilateral hearing loss to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.  Thun, supra.

ORDER

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied.  


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


